Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the IDS filed on 1/24/2022. No Claims have been cancelled.  No claims were added as New.  Claims 1, 4-11, 14-21 and 24-30 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 1/24/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1, 4-11, 14-21 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s IDS filed on 1/24/2022 has been considered however, such prior art submitted such as Hunt et al. (US 2017,0264627), Reybrook et al. (US 10,686,805) and Steele et al. (US 10,616,260) which disclose details about threat detection, threat assessment and protecting networks from threats or cyber-attacks, do not contain any details or disclosures that would read on the recited limitations of the instant application. Such as taking a holistic approach to analyzing performances which incorporate system, client and application based information. As a result the claims are still in condition for allowance.
Applicant's arguments/amendments filed on 12/8/2020 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
A Final search was conducted by Examiner on 12/28/2020, however the closest prior art fails to disclose, teach or even suggest “obtaining hardware performance information concerning hardware deployed within a computing platform, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO

Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439